Hirschberg, P. J. (concurring):
I concur in the views expressed in the opinion by Mr. Justice Woodward ; but I entertain the further view that the precise language of the last paragraph of the 8th clause of the will necessarily limits the bequest to the personal effects of the testator which were on storage in the warehouse located on Schennerhorn street in the borough of Brooklyn at the time of the execution of the will.
Decree of the Surrogate’s Court of Kings county reversed, with costs, and the prayer of the petitioner denied, with costs.